DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically, claim 1 includes the limitation “the fork includes a steering tube, which sequentially passes through the steering tube…”  It is unclear how an element can pass though itself.  The examiner will consider this portion of the limitation to be a typographical error based on the other claims and specification.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0367825 to D’Aluisio et al. (hereinafter “D’Aluisio”).
With regards to claim 1, D’Aluisio discloses a stem (115 including internal components shown in exploded FIG. 3) of a bicycle (10), wherein the bicycle includes a handlebar (110), a frame (25) including a head tube (30), and a fork (35); the stem has a receiving space therein (see at least FIGS. 4-7); an end of the stem has a first clamping member (generally 145) and a second clamping member (175), wherein the first clamping member is adapted to be engaged with the second clamping member to fix the handlebar (see at least FIG. 3); another end of the stem has an engaging hole (generally defined by 495 and 510) communicating with the receiving space (see FIGS. 3-7, 13, and 20); the stem has a bottom portion (generally the bottom surfaces of 115 including internal components thereof); the engaging hole is located on the bottom portion of the stem (see FIGS. 3, 4, 10, 11, and 13); the head tube has a top portion and a bottom portion (see at least FIG. 2), wherein the top portion has an upper mounting hole (see FIGS. 1-4, generally adjacent 245), and the bottom portion has a lower mounting hole (see FIGS. 1-4, generally adjacent 240); the fork includes a steering tube (120), which sequentially passes through the lower mounting hole, the upper mounting hole, and the engaging hole to be connected to the stem (see at least FIGS. 3 and 4), so that the stem is engaged with the steering tube and is located on the top portion of the head tube (see at least FIG. 4); the stem is characterized in that:
when the stem is engaged with the steering tube and is located on the top portion of the head tube, the bottom portion of the stem faces the top portion of the head tube (see FIGS. 3 and 4); the bottom portion of the stem further comprises a communicating hole (see 520 of 495 of 115 – it is helpful to follow the path of cable 410 as reference) which is curved in shape (see at least FIG. 6), wherein the communicating hole and the engaging hole are disposed apart from each other (see FIGS. 3-6, 11, and 13; see also paragraphs [0060], [0061], and [0073]), and the communicating hole communicates with the receiving space of the stem (see FIGS. 3-7).
With regards to claim 2, D’Aluisio discloses a body (specifically elements 115, 175) and a top cap (500), wherein the body has the engaging hole (see FIGS. 3 and 4) and the communicating hole (see FIGS. 3 and 4); the top cap covers the engaging hole from a top of the body (see FIGS. 3 and 4), and is fixed on the body (see at least paragraph [0060]), wherein an inner surface of the top cap facing the engaging hole and a portion of the body which is provided with the engaging hole are spaced from each other by a gap (via 265).
With regards to claim 3, D’Aluisio discloses that a shape of the top cap matches with a shape of the body (see FIG. 4), and a top surface of the top cap is a substantially smooth surface (see at least FIG. 4), which is adapted to lower a wind resistance (see at least FIG. 4).
With regards to claim 5, D’Aluisio discloses an expander (generally 235 – see also paragraph [0050]) disposed in the steering tube of the fork and is located in the engaging hole (see FIG. 4); a fixing bolt (270) is screwed with the expander, so that an outer diameter of the expander expands to be tightly fixed in the steering tube (see at least paragraphs [0050] through [0055]), wherein the expander has at least one cable passage (see at least FIG. 4 with regard to 395); the at least one cable passage communicates with the receiving space via the engaging hole (see FIG. 4), and is capable of being passed through by a cable which enters an inside of the steering tube via the receiving space (see 395).
With regards to claim 10, D’Aluisio discloses a cable routing system of a bicycle (see generally FIG. 3), comprising:
a stem (115 including internal components shown in exploded FIG. 3) including a body (specifically 115, 175) and a top cap (500), wherein the body has a bottom portion (generally the bottom surfaces of 115), an engaging hole (generally defined by 495 and 510), and a communicating hole (see 520 of 495 of 115 – it is helpful to follow the path of cable 410 as reference) which is curved in shape (see at least FIG. 6); the engaging hole and the communicating hole are disposed on the bottom portion of the body of the stem and are arranged apart from each other (see FIGS. 3-6, 11, and 13; see also paragraphs [0060], [0061], and [0073]); a shape of the top cap matches with a shape of the body (see at least FIG. 4); the top cap is fixed on the body (see at least paragraph [0060]); the top cap and the body are enclosed to form a receiving space communicating with the engaging hole (see FIGS. 3-6);
a frame (25) including a head tube (30), wherein the head tube has a top portion and a bottom portion (see at least FIG. 2); the top portion has an upper mounting hole (see FIGS. 1-4, generally adjacent 245), and the bottom portion has a lower mounting hole (see FIGS. 1-4, generally adjacent 240);
a fork (35) including a steering tube (120), wherein the steering tube sequentially passes through the lower mounting hole, the upper mounting hole, and the engaging hole to be connected to the stem (see at least FIGS. 3 and 4), so that the stem is engaged with the steering tube and is located on the top portion of the head tube (see at least FIG. 4); the bottom portion of the body of the stem faces the top portion of the head tube (see FIGS. 3 and 4);
an expander (generally 235 – see also paragraph [0050]) which is disposed in the steering tube of the fork (see FIG. 4) by being screwed with a fixing bolt (270), wherein the expander has at least one cable passage (see at least FIG. 4 with regard to 395), which communicates with the receiving space and the engaging hole (see FIGS. 4-6); and 
at least one cable (395), wherein the at least one cable extends into the steering tube from outside by passing through the receiving space of the stem and the at least one cable passage; an end of the at least one cable is connected to a bicycle controller, and another end thereof is connected to a bicycle component (see FIG. 4 and at least paragraph [0056]).
With regards to claim 11, D’Aluisio discloses that the bicycle further comprises at least one spacer (via 420) disposed between the stem and the head tube (see at least FIG. 4); the at least one spacer has a first hole (see at least FIG. 11 with reference to 485); the steering tube sequentially passes through the head tube and the first hole of the at least one spacer to be connected to the stem (see at least FIG. 4); the at least one spacer further comprises at least one second hole (the main central hole defined by 420 in FIG. 11); the at least one second hole and the first hole are disposed on and spaced from each other by a distance (see at least FIG. 11), wherein the at least one second hole communicates with the head tube of the frame and the receiving space of the stem (see at least FIG. 4).
With regards to claim 12, D’Aluisio discloses that the stem has a first positioning portion (the portion of 495 defining a channel to receive 400), and the at least one spacer has a second positioning portion (generally 470) which is adapted to be engaged with the first positioning portion (so that 400 runs continuously through both).
With regards to claim 13, D’Aluisio discloses that a side surface of the at least one spacer opposite to the second positioning portion is disposed with a third positioning portion (chamfer 465 which runs about the entire circumference of 420, see FIG. 11), which is adapted to be engaged with a second positioning portion of another spacer (see fitted coupling between 465 and 245 – see FIG. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Aluisio as applied to claims 1 and 2 above.
With regards to claim 4, D’Aluisio fails to disclose that the gap between the top cap and the body is no less than 3mm.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to alter the dimensions of the gap, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide for greater or less interference between components, weight reduction; or to provide so minimum amount of protection to the cables housed within in the event that the bicycle impacts another object.
With regards to claim 6, although D’Aluisio does not explicitly disclose that the communicating hole has a central angle of no less than 45 degrees and no greater than 135 degrees, the communicating hole 520 is curved in shape and generally appears to have a central angle of no less than 45 degrees and no greater than 135 degrees (see FIG. 6 and 13).  
However, it would have still been obvious to one of ordinary skill in the art at the time the invention was made to alter the central angle between 45 degrees and 135 degrees, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide for a shorter or longer pathway for various cables to travel before passing through a different component; to provide less sharp angles which may interfere with applying tension to the cable; or to reduce the overall weight of a component by drilling out a section of material.
With regards to claim 8, D’Aluisio fails to teach that the gap between the engaging hole and the communicating hole is no less than 0.1mm and no greater than 30mm.
However, it would have still been obvious to one of ordinary skill in the art, at the time of filing, to provide a gap between 0.1mm and 30mm, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be to provide a barrier between components that is adequately resilient to prevent breakage and thus interfere with steering/braking/gear changing operation of the bicycle as cables became dislodged.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Aluisio as applied to claims 1, 5, and 6 above, and further in view of U.S. Patent Application Publication No. 2019/0092417 to Susse (hereinafter “Susse”).
With regards to claims 7 and 9, D’Aluisio fails to explicitly teach that a maximum width of the communicating hole is no less than 3mm and no greater than 30mm; or that a width of the at least one cable passage of the expander is no less than 2mm and no greater than 10mm.
However, Susse teaches of a cable routing system for a bicycle (see at least FIG. 2) and explicitly teaches that the width of certain guide windows preferably corresponds to the diameter of one cable sheath, which is in the range of between 5 and 6 mm (see paragraph [0026]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate communicating holes (for a cable) or cable passages in an expander at least between the typical width range of cable sheath, i.e., 5-6 mm since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results.  Alternatively, it would have been obvious to do the same given the explicit teachings of Susse regarding the standard size of cables so as to ensure the bicycle could use readily available parts so as to reduce overall cost and also to prevent cables from jamming within the bicycle thus interfering with normal operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONAN D. DUDA/
Examiner
Art Unit 3611


/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618